Case 1:21-mj-00143-RMM Document 10 Filed 02/09/21 Page 1 of 1




                                ID AS6Rxgg7bkXLzGEa5oCUVsFf




                                                                       , pending pro hac vice




                                       _________________________

                                       Jay Mykytiuk, DC bar # 976596
                                       Scrofano Law, PC
                                       406 5th Street NW, Suite 120
                                       jpm@scrofanolaw.com
                                       202-630-1522
